Citation Nr: 0525029	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to December 
1952.  His decorations include, but are not limited to, the 
Korean Service Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
residuals of frozen feet. 

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A copy of 
the hearing transcript has been associated with the claims 
file. 

This case has been advanced on the docket based on a finding 
of good cause, namely the advancing age of the appellant.  
See 38 C.F.R. § 20.900(c)(2004).


REMAND

The veteran contends that he has residuals of frozen feet as 
a result of exposure to subfreezing temperatures during 
active service in Korea.  Despite the veteran's assertions, 
service medical records are devoid of any subjective 
complaints or clinical findings of residuals of cold 
injuries.  Although the veteran has maintained that he was 
hospitalized for stomach ulcers and foot problems at the 
United States Army Hospital in Fort Devens, Massachusetts 
just prior to service discharge, records from that facility 
are devoid of any clinical findings referable to disabilities 
of the feet.  Indeed, upon examination at discharge from 
service, the veteran's feet were found to have no significant 
abnormalities (see discharge examination report, received by 
the RO in July 1953). 

Post-service VA outpatient and examination reports, dated 
from December 1953 to September 2004, are of record.  The 
first clinical evidence of any foot disability was upon 
evaluation by VA in September 2004.  A review of that report 
reflects that the VA examiner reported having reviewed the 
veteran's claims file, to include the service medical 
records, prior to the examination.  During the examination, 
the veteran complained of having numbness in both feet, which 
was greater on the right, fungus of the toenails, sores in 
between his toes, and color changes and dryness of the feet.  
However, he denied having any arthritic or joint stiffness of 
the feet.  Orthopedic and neurological examinations of the 
feet were essentially normal with the exception of fungus on 
the toenails and interdigital lesions, which appeared to have 
been tinea pedis.  The examiner entered diagnoses of 
frostbite injury to the feet by history and onychomycosis.  

During the July 2005 hearing before the undersigned Veterans 
Law Judge, the veteran's representative argued that the 
September 2004 VA examination was inadequate for the 
following reasons: (1) X-rays of the appellant's feet were 
not taken; (2) the examiner failed to provide an etiological 
basis for the diagnosis of onychomycosis; and (3) a 
neurological examination of the feet was not performed.  

In view of the veteran's subjective complaints of numbness of 
the feet in conjunction with the diagnoses by the VA examiner 
in September 2004, the Board finds that another VA 
examination is needed, which takes into account the relevant 
medical records in the claims file, to specifically identify 
each disability of the feet that could be residuals of cold 
injury sustained during active service in Korea.  38 U.S.C.A. 
§ 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2) (2004); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This is 
particularly so because the 2004 examiner's diagnoses 
included frostbite injury to the feet.  Although the examiner 
reported that this diagnosis was "by history," which 
presumably was provided by the veteran, the inclusion of 
frostbite injury as a diagnosis also strongly suggests that 
the veteran may indeed have some current residual from such 
injury.  In other words, had the examiner found no residual 
disability, he presumably would have said so, particularly 
because the sole purpose of his examination was to ascertain 
whether the veteran in fact had any cold injury residuals.

Finally, during the July 2005 hearing, the veteran indicated 
that in 1955 and about one year earlier, he received 
treatment for his feet from private practitioners in Atlanta, 
Georgia and Chattanooga, Tennessee.  He did not provide the 
names of any specific private practitioner.  (Transcript (T.) 
at page (pg.) 7)  As these records may be pertinent to the 
veteran's service connection claim and because they have not 
been associated with the claims file, the RO should attempt 
to obtain them with the veteran's assistance, if possible.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his feet since his separation from 
service in December 1952, to specifically 
include the private practitioners located 
in Atlanta, Georgia and Chattanooga, 
Tennessee referenced during the July 2005 
hearing.  (T. at pg. 7)  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

2.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the veteran for a VA cold injury 
examination.  The claims file, along with 
all additional evidence obtained pursuant 
to the instruction above, as well as a 
copy of this remand, must be made 
available to the examiner for review.  
The examiner must identify each 
disability of the foot and state the 
medical probabilities that each 
identified disability is traceable to 
cold injury during the veteran's active 
military service.  The rationale for all 
opinions should be explained in detail.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

